Appeal by the defendant from a judgment of the County Court, Suffolk County (Hudson, J.), rendered August 24, 2009, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
*1195Ordered that the judgment is affirmed.
The County Court properly determined that the defendant was competent to stand trial (see CPL 730.10; People v Marino, 13 AD3d 556, 556 [2004]). The burden of proof is on the prosecution to establish a defendant’s competence, and the burden requires that fitness to stand trial be established by a preponderance of the evidence (see People v Mendez, 1 NY3d 15, 19 [2003]; People v Troy, 28 AD3d 689, 689 [2006]). We are satisfied that the prosecution met its burden here, and we perceive no basis upon which to disturb the County Court’s determination (see People v Paulin, 82 AD3d 910, 910 [2011]).
Contrary to the defendant’s contention, his plea of guilty was knowingly, voluntarily, and intelligently made (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]), and the defendant’s assertions to the contrary are belied by his lucid and appropriate responses during the plea allocation (see People v Wager, 34 AD3d 505, 505-506 [2006]; People v Burgess, 81 AD3d 969, 970 [2011]). Accordingly, the County Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea of guilty (see CPL 220.60 [3]; People v Marino, 13 AD3d at 556).
The defendant’s remaining contention is without merit. Mastro, J.P., Belen, Sgroi and Miller, JJ., concur.